Title: Stephen Cathalan to Thomas Jefferson, 8 July 1817
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


          
            
              My Dear sir & most Respected Friend!
              Marseilles
the 8th July 1817—
            
            I have the honor to Represent to you that tho’ I may, under your Good and Fatherly Protection (whereof I have So Long had Convincing & Continued Proofs, till this Day) deservedly Expect, that as Long as I will Live, or I Shall be able to Continue to fill the Duty Duties of the Consul & agent of the navy of the united States in this Consular District, with the Same zeal, assiduity & Integrity and to hold it to the honor of the nation & Government I am Representing here, as I have done hitherto;—however Considering that Such Commissions are not granted for Life During, being removeables, as it is Stated therein, that they are =During the Pleasure of the President, for the Time being=; that the President is himself Removeable every four years; that hitherto and Since the Constitution of the united States  is in Force, no Presidents have ever Passed the Term of Eight years, or of Two Presidencies, it may be Possible that, a Day, it may no more be the Pleasure of the President to Let me Continue to hold that office, as Several other Consuls of the U.S. have already Experienced, they have having been Revoked or Superceded, which I humbly confess it, would hurt my Feelings if Such Event Should happen Some Day to me!—when I observe the number of citizens native of the U.S. applicants for it, Long Since tho’ hitherto, unsuccessfully,!—but I am also apprehensive that there is now amongst them, Some Envious, Jealous Restless Cunning Fellows, who from Hunger or under Speculations, are Employing the most Low & base means, or Calumnious Denunciations, anonimous Letters &a &a—who may by Insidious hypocrisy & with unremitted Perseverance, if not timely unmasked, at Last Succeed, by & Thro’ Prejudiced Protections, against me, to obtain over me this Consulate;—There is one here of this kind, already known for Such actions, whom I Think it my Duty to Point out, who is Mr A  Fitch Junior of the House of Montgomerys Fitch & Co merchts in this City, who has already Prejudiced against me Commore Isaac Chauncey—Commanding in chief the Naval Forces in the Mediteranean, who arived in this Road on the 11th June ulto and Sailed on the 16th dto witht Ending the 40ne;—I am making an official Detailled Report of the whole Transaction to the Hble Secretary of the Navy;—
            it has been Reported to me, Since, that Mr Fitch has been, Previously & even Since the Commodore Sailed out, in Boats, without taking in any Guard of the health office, or their Leave (as I do) Several Times, long Side of the U.S. Ship Washington to Speak with Comre I. Chauncey, Long Side also of the U.s. Frigates united states & Constellation, the U.S. Brig Spark & the U.s. Corvette Erie, Spreading amongst their Capns & officers, Specialy to those of the Frigate united States, where Last year, while in this Road, he had already Intrigued towards Comre John Shaw, but Specialy towards Mr Jes Hry Clarke, a Gentleman of a Dissimulated complexion, as it has appeared to me and to others, & Circulating thus =the Consul of the U.s. in this City has no Influence over the Local authorities, that he was not Respected in this Place &a &a that it would be better of Course for the Americans Resorting here that there Should not be any consul of the U.s. than Such a one as Mr Cathalan; that any other in his Stead, Should have forced the Board of Health to Report their Resolve of 15 Days 40ne & to be Satisfied with 7 Days only, &a &a &a=
            in Such Circumstances, I Find myself arived at a Period of Life (being Born on the 10th June 1757—Tho’, Thank God, in a Good State of Health and Spirits) to Follow the Shade of the Great Examples, Given by the Immortal George Washington, by your Self & James Madison,! who after having Employed the Best Part of their Lives in the Service of their Country, in the highest & most honorable Stations =Retired to the Bosom of their Families, Friends, Books and Farms, felicity which the Times in which your Existence has happened to be Placed has never Permitted you to know= (as pr your kind letter to me of the 29th June 07—) Retired and I Think that the best now I have to do, is to ask to the Actual most honorable President, James (the 2d) Monroe for my Resignation, But—Provided I may be allowed Thro’ your Self, to Render a Last & the best Service, which may Lay in my Power, to the united States, in offering to him a candidate for & as my Successor, Joshua Dodge of Salem, aged 26 years, as the only native Citizen Merchant in Marseilles (without Pretending to Injure any others also Established here) who reunite in himself all the good Requisite  qualities, to fullfill this office, I am So Long honored with;
            when I am Considering, as I have Experienced it! that the Emoluments attached to this office, mere Casuelties, witht any Fixed Salary, nor even any Compensation Granted for Chancelor & Secretary, Stationary, nor any Extraordinary Expences, to make the Due honors in the Representation here of the American Nation & Government; Should Such a Consulate in Marseilles, be a Day Granted to officers in the navy or the army of the U.s. Retired from the active Service, as a Reward for their past one, or to any other Citizen native of the U.s. not already established here, who Should Come here on the Purpose of Exercising it, not being already Possessor of an Independant Fortune, he would Soon find, this Consulate of Marseilles, as a Burden too heavy to be able to support it Longer; and Soon after he would ask for his Resignation!,—the above Considerations will not opperate against Mr Joshua Dodge, he having already a good Run of Busisness on hand, Respectable Merchants & Friends in the united States, with means & Good will to Support with Dignity and honor this office.
            however this Consulate, tho’ it may appear at first Sight of a very Little Importance, (as it may be thought,) by it’s Profits, as it does not Procure Consignments, it Requires however a Constant aptitude and over Looking, a great deal of Experience and knowledge, in the best way for applying with Success towards the Several authorities in this Consular District, when applications are to be made, to avoid a Positive Refusal, when uncertain of Success, which is then very disagreable in Deed! while when Personaly & verbaly made, (verba volant Sed Scripta manent) or Properly Couched, in writing, there is but Little Doubt that they will be Granted; I Could State you Thousands Instances in which I have thus Succeed & not Three in which I have not; but in this Respect I must Gratefully acknowledge, that I am owing this good method, and I will never forget it! to your wise and Experienced Instructions, when Secretary of State, you Sent me, the Letters Patent of George Washington the first President of the united States, appointing me their Consul for this city &ca;—but this is not the whole,! in Following those So well dictated Principles! I have So well Succeeded with So many kind of Subversed & Inversed authorities, which one over the other Superceded in France Since 27 years, that I have by my Franckness, openly, & not other wise, Succeeded here & even in Paris, in Influencing over their Contrary opinions;
            I hope that our Present Minister Pleny and Envoy Extraordinary Albert Gallatin at Paris, not a native of the U. States as I am not, In following your Example, when you was in Paris in that Same Capacity, will as near as you as well Succeed in his Embassy; in acting as you have Tought to us, how in this Corner of the world,!—
            but there Remain Still, my Dear Sir, a Painfull and Disagreable Task to Fill & to void as Cups of vinegar & many I have thus Drunk, tho’ I was not Thirsty!!! & I hope that my Successor, who it may be, one Day, will have a better Beverage!!!—it is to avoid (which is very Difficult) or not meet with the Fault Finders, the Censure & the Tiresome arguments of the american Citizens already Stablished here or of Part thereof, and of these Resorting in this District, for the First time, unaccustomed with the Customs & manners, the Laws, the Formalities or even the Shackles, they are here Surrounded with, which the other Foreigners and the French Nationals, are Supporting without any Exceptions in their Favour! This is not an Easy matter to make them understand by their American Consul!
            as to Mr Joshua Dodge, whom I dare to be Presented by you to the President, I have Strictly and in Silence Examined, even Scrutinised his Conduct Since he is here; and it is now my Duty to Confess that he is one amongst So many American Citizens, whom I have had occasion to be acquainted with in this City, who is generally acknowledged to be Invested with upright Probity, Integrity, Good Breading (Speaking & writing well the French Language) knowledge, abilities, and Something better and very Scarce in this =Iron Age,= to be Found! Short Ambition and Sound Disinterested Patriotism for his Country; to which is to be added, not only the Support or the Protection of his own Friends, in the Several States of the union; but also the general Esteem he has already acquired from the Sundry Classes of the Inhabitants of this Populous City with whom he has had occasion to be acquainted with, and above all my Fatherly esteem and Friendship; and in order he may be (meantime the Pleasure of the President of the may be known to me) Au Fait, of the Details of this Chancery, I am appointing him on this Day as my Chancelor & I Shall appoint him Shortly after as my Proconsul or attorney, to act in my stead in this Consular District, under my own Responsibility.
            I now, my Dear Sir, Inclose you my Resignation addressed to the President, with my Letter to the Honble Secry of State accompaning it, but Respectfully Request from you that Said Resignation may not be given in, untill you have Positive Promise of the President, that Mr Dodge Shall be appointed in my Place;—I hope & Fill Feel Confident that your good Influence with the Government will obtain for me the nomination of my Friend Mr Dodge, I ask it, from you, my much Respected Friend! as one of the greatest obligations you can Confer upon me; For nothing will give me more Pleasure than to be the means through your Self and your good Influence in Placing Mr Dodge in this Consulate, because I candidly Think he is worthy to honor it;
            I have Informed him that it is my wish, he Should thro’ you, me & his Friends, Cooperating in Concert, with you, get this Place and in Consequence, he is writing to his Relation & Friend & Protector, the Hble Benjin Willm Crowninshield Secretary of the Navy, Requesting his assistance & Cooperation with you;
            Permit me my Dear Respected Friend to beg of you to be So kind, as to write him a few lines, as Soon as after the Receipt of this as Possible, Informing the Said Secretary of the Navy, the Course you wish to have Pursued in order to obtain Mr Joshua Dodge this Consulate, that you will also write to the President respecting the Same,
            Should you, unfortunately, Find that Government will not appoint Mr Dodge; I Beg you will not Give in my Resignation, as I Should Prefer Remaining, to have any other Person than Mr Dodge, appointed;—I hope that the foregoing Arrangment and Resignation in Favor of Mr Joshua Dodge, will meet with your Fatherly approbation, and that it will be Through your Influence, I may have the Pleasure of Introducing Mr Dodge to the Public officers, within this Consular District as my Successor, but also as your Protegé! the more as I herein Inclose a Letter of Recommendation in his Favor, addressed to you by George Crowninshield Esqr a Brother to the Secretary of the U.s. Navy, who has Lately visited this Place & Toulon in his Beautifull Brig Cleopatra’s Barge and told me that his Intention being to Return into the Mediteranean next winter, Probably with his Said Brother, has assured me he will Join with me, to Prevail on you, to Embrace that fair opportunity to Revisit Marseilles, Paris, Italy &a &a
            what Pleasure then, when Retired, as you are already, for me, to Receive you in my house and probably to be able to accompany you & assist you in visiting Some other Places, you, nor I have not Seen!
            May the Allmighty Preserve you in good health! & I too! in order that =mes Chateaux en Espagne= may be thus Executed; in the mean time, I beg you to accept the most Sanguine assurances of my Gratitude and Great Respect which will Last as Long as I will be able to Say and Subscribe my Self!
             My Dear Sir & Protector!
            
              Your most obedient & Faithfull Servant & Sincere Friend
              Stephen Cathalan.
            
          
          
            P.S. Be pleased to observe that my Resignon to the President with my Letter to the Secry of State, are dated in Blanck to be filled by you.
          
        